NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       OCT 23 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

KENNETH I. CARCAMO MOLINA,                       No.   19-70803

                Petitioner,                      Agency No. A028-949-407

 v.
                                                 MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted October 15, 2019**

Before:      FARRIS, LEAVY, and RAWLINSON, Circuit Judges.

      Kenneth I. Carcamo Molina, a native and citizen of Nicaragua, petitions pro

se for review of the Board of Immigration Appeals’ (“BIA”) order denying his

motion to reopen removal proceedings. We have jurisdiction under 8 U.S.C.

§ 1252. We review for abuse of discretion the BIA’s denial of a motion to reopen.

Toufighi v. Mukasey, 538 F.3d 988, 992 (9th Cir. 2008). We deny in part and

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismiss in part the petition for review.

      The BIA did not abuse its discretion in denying Carcamo Molina’s third

motion to reopen as untimely and number-barred, where it was filed over 10 years

after the order of removal became final, see 8 U.S.C. § 1229a(c)(7)(A), (C)(i); 8

C.F.R. § 1003.2(c)(2), and Carcamo Molina has not established changed country

conditions in Nicaragua to qualify for an exception to the filing deadline, see

8 U.S.C. § 1229a(c)(7)(C)(ii); 8 C.F.R. § 1003.2(c)(3)(ii); Toufighi, 538 F.3d at

996 (requiring movant to produce material evidence with motion to reopen that

conditions in country of nationality had changed).

      To the extent Carcamo Molina challenges the agency’s determination that he

did not warrant sua sponte reopening, we lack jurisdiction to review the agency’s

determination not to reopen proceedings sua sponte. See Mejia-Hernandez v.

Holder, 633 F.3d 818, 823-824 (9th Cir. 2011); cf. Bonilla v. Lynch, 840 F.3d 575,

588 (9th Cir. 2016) (“[T]his court has jurisdiction to review Board decisions

denying sua sponte reopening for the limited purpose of reviewing the reasoning

behind the decisions for legal or constitutional error.”).

      Because we have determined that Carcamo Molina failed to establish

changed country conditions in Nicaragua, we do not need to reach Carcamo

                                           2                                    19-70803
Molina’s contentions regarding the underlying merits of his claims. See Simeonov

v. Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004) (courts and agencies are not required

to decide issues unnecessary to the results they reach).

         The motion for a stay of removal is denied as moot. The temporary stay of

removal remains in effect until issuance of the mandate or further order of the

court.

         PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                  19-70803